            Case 1:19-cv-08808-AT Document 29 Filed 01/22/20 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd St. Suite 2540                                                   Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________

jbarton@faillacelaw.com



                                                                      January 22, 2020

VIA ECF

Honorable Analisa Torres
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

        Re:      Bautista, et al. v. Countywide Builders, Inc. al. 19 CV 8808 (AT)

Your Honor:

         This office represents Plaintiffs in the above referenced matter. I write, on behalf of the
parties, to: (1) advise the Court that the parties do not consent to a Magistrate Judge; and (2)
request that the initial conference scheduled for January 29, 2020 be adjourned sine die. This is
the first request of its kind and is submitted on consent.

        On January 13, 2020, the Court referred the parties to mediation. The parties are hopeful
they can resolve their dispute early, and would rather invest their resources toward settlement at
this point than litigation. If the parties’ mediation is unsuccessful, they will promptly notify the
Court and request the scheduling of a discovery conference. As such, the parties respectfully
request the initial conference scheduled for January 29, 2020 be adjourned sine die.

        Thank you for your attention.

                                            Respectfully submitted,

                                            /s/ Jesse Barton
                                            Jesse Barton, Esq.
                                            MICHAEL FAILLACE & ASSOCIATES, P.C.
                                            Attorneys for Plaintiffs




                          Certified as a minority-owned business in the State of New York
